Citation Nr: 0712241	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for emphysema.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, retired in January 1967 
after more than 21 years of service in the Navy. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal on appeal of rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

During the pendency of the appeal, the RO, in a January 2006 
rating decision, granted service connection for residuals of 
hemorrhoidectomy.  Since the veteran has not disagreed with 
the rating or effective date assigned for the disability, an 
issue pertaining to residuals of hemorrhoidectomy for 
prolapsed internal and external hemorrhoids is no longer in 
appellate status.  See, e.g., Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDING OF FACT

Emphysema was not documented during service; it first 
clinically noted in the record in 1998, more than 30 years 
after separation from service, and; there is no competent 
medical evidence of a nexus between a post-service diagnosis 
of emphysema and an event, injury, or disease of service 
origin. 


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 2002); 38 C.F.R. § 
3.303 (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004 and August 2006.  The veteran 
was informed of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked 


to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the degree of disability assignable and the general provision 
for the effective date of a claim, that is, the date of 
receipt of a claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice about the degree of 
disability came after the initial adjudication, as the claim 
is denied, no disability rating will be assigned, so there 
can be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on the claim.  In the absence of findings of 
consistent with emphysema during service or for many years 
thereafter, or competent medical evidence that etiologically 
links the veteran's current diagnosis to service; an 
examination is not required under 38 C.F.R. § 3.159(c)(4)(A).  
As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not contain a complaint, 
history, or finding attributable to emphysema.  On separation 
examination the lungs were evaluated as normal.  

After service, private medical records first document 
emphysema in 1998. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Analysis

Emphysema was not affirmatively shown to be present service, 
and as emphysema was noted in service, service connection on 
the basis of continuity of symptomatology does not apply.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (b).  

After service emphysema was first documented in 1998, more 
than 30 years after service, and there is no competent 
medical evidence of record that relates either emphysema, 
first diagnosed after service, to an injury, disease, or 
event of service origin.  38 C.F.R. § 3.303(d). 

As for the veteran's statements, where, as here, the 
determinative issue involves a question of medical diagnosis 
or of medical causation, competent medical evidence is 
required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements do not constitute favorable medical evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and service connection for 
emphysema is not established. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for emphysema is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


